Private & Confidential DATED 11 JUNE 2008 SUPPLEMENTAL AGREEMENT relating to a Revolving Credit Facility of originally $360,000,000 provided by the banks and financial institutions listed in Schedule 1 Part (a) BANK OF SCOTLAND plc (1) (formerly known as The Governor and Company of the Bank of Scotland) and ARIES MARITIME TRANSPORT LIMITED (2) NORTON ROSE Contents Clause Page 1 Definitions 2 2 Agreement of Agent 3 3 Amendments to Principal Agreement 4 4 Representations and warranties 6 5 Conditions 8 6 Security Documents 9 7 Fees and expenses 10 8 Miscellaneous and notices 10 9 Applicable Law 11 Schedule 1 12 Part (a) The Banks 12 Part (b) The Co-Arrangers 14 Part (c) The Swap Banks 15 Schedule 2 Form of Supplemental Letter 16 Schedule 3 18 Form of Mortgage Addendum 18 THIS SUPPLEMENTAL AGREEMENT is dated 11 June 2008, and made BETWEEN: (1) ARIES MARITIME TRANSPORT LIMITED, a company incorporated in Bermuda with its registered office at Canon’s Court, 22 Victoria Street, Hamilton, Bermuda HM EX (the “Borrower”); (2) BANK OF SCOTLAND plc (formerly The Governor and Company of the Bank of Scotland) acting for the purposes of this Agreement through its office at Marine Finance, 2nd Floor Pentland House, 8 Lochside Avenue, Edinburgh, Scotland EH12 9DJ (the “Agent”) in its capacity as Agent, security agent and trustee for the Finance Parties. WHEREAS: (A) this Agreement is supplemental to a facility agreement dated 3 April 2006 (the “Original Agreement”) and made between (1) the Borrower (2) the banks and financial institutions as set out in Schedule 1 part (a) of this Agreement and Schedule 1 part 1 of the Principal Agreement (the “Banks”), (3) Bank of Scotland plc and Nordea Bank Finland plc as joint lead arrangers (the “Arrangers”) (4) the banks and financial institutions as set out in Schedule 1 part (b) of this Agreement and Schedule 1 part 3 to the Principal Agreement in their capacity as co-arrangers (the “Co-Arrangers”), (5) the banks and financial institutions as set out in Schedule 1 part (c) of this Agreement and Schedule 1 part 2 to the Principal Agreement in their capacity as swap banks (the “Swap Banks”) and (6) the Agent (and together with the Banks, the Arrangers, the Co-Arrangers and the Swap Banks, the “Finance Parties” and each a “Finance Party”) as agent, security agent and trustee on behalf of the Finance Parties, pursuant to which the Banks agreed to make available to the Borrower upon the terms and conditions therein the aggregate sum of up to three hundred and sixty million Dollars ($360,000,000) (the “Loan”) as supplemented and amended by a first supplemental agreement dated 24 August 2006 (the “First Supplemental Agreement”), a second supplemental agreement dated 23 January 2007 (the “Second Supplemental Agreement”), a third supplemental agreement dated 2 March 2007 (the “Third Supplemental Agreement”), a fourth supplemental agreement dated 1 August 2007 (the “Fourth Supplemental Agreement”) and a side letter dated 3 August 2007 (the “Side Letter”) each made between the Borrower and the Agent (acting as Agent, security agent and trustee for the Finance Parties) (the Original Agreement as supplemented and amended by the First Supplemental Agreement, the Second Supplemental Agreement, the Third Supplemental Agreement, the Fourth Supplemental Agreement and the Side Letter, the “Principal Agreement”); (B) the Borrower has requested that: (i) there be a further relaxation of the interest coverage ratio set out at clause 8.7.4 of the Principal Agreement (as previously amended pursuant to the Third Supplemental Agreement and the Side Letter dated 3 August 2007); and (ii) the Agent confirms its approval to the execution by: 1 (a) Olympic Galaxy Shipping Ltd. of a Memorandum of Agreement dated 8 March 2008 pursuant to which it has agreed to sell its Marshall Islands flag vessel m.v. “ENERGY 1” to Blunt Capital Corp.; and (b) Dynamic Maritime Company of a Memorandum of Agreement dated 8 March 2008 pursuant to which it has agreed to sell its Marshall Islands flag vessel m.v. “MSC OSLO” to Tal Overseas S.A.; and (iii) the Agent consents to the sale by Vintage Marine S.A. of its Marshall Islands flag vessel m.t. “ARIUS” to T. Klaveness Shipping A.S. or a company to be nominated by T. Klaveness Shipping A.S. and this Agreement sets out the terms and conditions upon which the Agent (in its capacity as Agent, security agent and trustee for the Finance Parties) shall, at the request of the Borrower, agree to such revision and approve and consent or (as the context may require) confirm its approval and consent to the sale of the Relevant Ships by the Relevant Owners. NOW IT IS HEREBY AGREED as follows: 1 Definitions 1.1 Defined expressions Words and expressions defined in the Principal Agreement shall unless the context otherwise requires or unless otherwise defined herein, have the same meanings when used in this Agreement. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Effective Date” means the date on which the Agent notifies the Borrower in writing that the Agent has received the documents and evidence specified in clause 5 in a form and substance satisfactory to it; “Mortgage Addendum” means the addendum executed or (as the context may require) to be executed by each Owner in favour of the Agent in the form set out in schedule 3 (being supplemental to each first preferred Marshall Islands mortgage) executed by each relevant Owner in favour of the Agent over its Ship (collectively the “Mortgage Addenda”); “Relevant Documents” means this Agreement, the Mortgage Addenda and the Supplemental Letters; “Relevant Owners” means Olympic Galaxy Shipping Ltd., Dynamic Maritime Company Ltd. and Vintage Marine S.A. or where the context so requires or permits, means any or all of them; “Relevant Parties” means the Borrower, each Owner, any Manager and any other Security Party or where the context so requires or permits, means any or all of them; and 2 “Relevant Ships” means m.v. “ENERGY 1”, m.v. “MSC OSLO” and m.t. “ARIUS” or where the context so requires or permits, means any or all of them; “Supplemental Letters” means the letters supplemental to the Security Documents executed or (as the context may require) to be executed by the Security Parties who are not party to this Agreement in favour of the Agent in the form set out in Schedule 2. 1.3 Principal Agreement References in the Original Agreement to “this Agreement” shall, with effect from the Effective Date and unless the context otherwise requires, be references to the Original Agreement as supplemented and amended by the First Supplemental Agreement, the Second Supplemental Agreement, the Third Supplemental Agreement, the Fourth Supplemental Agreement, the Side Letter and this Agreement and words such as “herein”, “hereof’, “hereunder”, “hereafter”, “hereby” and “hereto”, where they appear in the Original Agreement, shall be construed accordingly. 1.4 Headings Clause headings and the table of contents are inserted for convenience of reference only and shall be ignored in the interpretation of this Agreement. 1.5 Construction of certain terms Clause 1.4 of the Original Agreement shall apply to this agreement (mutatis mutandis) as if set out herein and as if references therein to “this Agreement” were references to this Agreement. 2 Agreement of Agent 2.1 Agreement The Agent, relying upon the representations and warranties on the part of the Borrower contained in clause 4 and the other terms and conditions of this Agreement and subject to the amendment of the Principal Agreement as set out in clause 3, hereby: (a) agrees to a further relaxation of the interest coverage ratio set out at clause 8.7.4 of the Principal Agreement (as previously amended pursuant to the Third Supplemental Agreement and the Side Letter); and (b) confirms its approval to the execution by: (i) Olympic Galaxy Shipping Ltd. of a Memorandum of Agreement dated 8 March 2008 pursuant to which it has agreed to sell its Marshall Islands flag vessel m.v. “ENERGY 1” to Blunt Capital Corp.; and (ii) Dynamic Maritime Company Ltd. of a Memorandum of Agreement dated 8 March 2008 pursuant to which it has agreed to sell its Marshall Islands flag vessel m.v. “MSC OSLO” to Tal Overseas S.A.; and 3 (c) consents to the sale by Vintage Marine S.A. of its Marshall Islands flag vessel m.t. “ARIUS” to T. Klaveness Shipping A.S. or a company to be nominated by T. Klaveness Shipping A.S. 3 Amendments to Principal Agreement 3.1 Amendments The Principal Agreement shall, with effect on and from the Effective Date, be (and it is hereby) amended in accordance with the following provisions (and the Principal Agreement (as so amended) will continue to be binding upon the Borrower and each of the Finance Parties, party thereto upon such terms as so amended): 3.1.1 The definition of “Margin” in clause 1.2 of the Principal Agreement shall be deleted and replaced with the following: “Margin” means subject to the proviso hereto the margin listed in the following table which shall be adjusted, to the extent that this may be necessary, on the basis of the most recent Compliance Certificate with effect from the next following date upon which interest is payable pursuant to clause 3.1. In the event of the Borrower failing to provide a Compliance Certificate pursuant to clause 8.7.7 the margin shall be 1.75% per annum. Corporate Leverage Margin < 50% 1.125% per annum > 50% but < 60% 1.250% per annum > 60% but < 65% 1.375% per annum > 65% 1.500% per annum Where: “Corporate Leverage” means, at any time in respect of the Borrower’s Group, the ratio of outstanding Total Liabilities divided by the Total Assets, the latter adjusted by the Agent for the difference between Fleet Market Value and Fleet Book Value Provided always that for any period during which the Borrower fails to maintain a ratio of EBITDA to interest payable on a trailing four (4) Financial Quarter basis of not less than 3.00 to 1.00 (determined in accordance with the definitions set out at clause 8.6 of the Principal Agreement) the Margin shall be 1.75% per annum from the commencement of the Relevant Period (as defined in clause 8.6) during which the Borrower failed to maintain the said ratio. 3.1.2 the following definitions contained in clause 8.6 of the Principal Agreement shall be deleted and the following new definitions be deemed to be inserted in their place as of, and with effect from, 31 December 2007: 4 “Current Assets” means, at any time in respect of the Borrower’s Group, the amount of current assets of the Borrower’s Group on a consolidated basis which would be included as current assets in a consolidated balance sheet of the Borrower’s Group in accordance with GAAP drawn up at such time together with such amount of Cash and Cash Equivalent Investments forming part of the Minimum Liquidity and/or the Retention Amount (but always excluding any current assets arising from Derivative Financial Instruments) which may be disregarded from the current assets in a consolidated balance sheet of the Borrower’s Group but excluding the value of any Ship(s) which the Borrower’s Group has committed to sell in accordance with any valid and effective sale and purchase agreement(s); “Current Liabilities” means, at any time in respect of the Borrower’s Group, the amount of current liabilities of the Borrower’s Group on a consolidated basis which would be included as current liabilities in the consolidated balance sheet of the Borrower’s Group in accordance with GAAP drawn up at such time excluding Deferred Revenue and Loan Prepayment and all current liabilities arising from Derivative Financial Instruments; and the following new definition shall be deemed to be added as of, and with effect from, 31 December 2007: “Loan Prepayment” means any voluntary and/or mandatory prepayment of any part of the Loan resulting from the sale of any of the Ships; 3.1.3 clause 8.7.4 of the Principal Agreement shall be deleted and the following new clause inserted in its place: 8.7.4 Interest Coverage subject to the proviso hereto maintain a ratio of EBITDA to Interest Payable on a trailing four (4) Financial Quarter basis of not less than 3.00 to 1.00 provided that with respect to the interest coverage calculations to be made on the
